DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,500,406. Although the claims at issue are not identical, they are not patentably distinct from each other because both perform a dual analysis (on the larger window and the specific beat event) to determine if a shockable tachyarrhythmia exists. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18-20 and 22-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (PG Pub. 2011/0270110).
Regarding Claims 18 and 32, Zhang discloses a device comprising: circuitry configured to obtain a first cardiac signal (see par. 35); a processor (see signal processor 60) configured to: identify a plurality of analysis windows (see par. 57), each of the plurality of analysis windows extending a predetermined amount of time and including a respective segment of the first cardiac signal having a plurality of R-wave sense events (see par. 43 and Claim 4); perform, for each of the plurality of analysis windows, a first analysis of the respective segment of the first cardiac signal across the entire analysis window (see State 1; Fig. 3 and par. 93); perform, for each of the plurality of analysis windows, a second analysis of each individual one of the plurality of R-wave sense events of the respective segment of the first cardiac signal within the analysis window (see State 2; Fig. 3 and par. 50); classify analysis windows of the plurality of analysis windows as shockable when both the first analysis results in a shockable classification and the second analysis results in a shockable classification (see State 3; Fig. 3); and detect a tachyarrhythmia when a threshold number of the plurality of analysis windows are classified as shockable (see par. 306).
Regarding Claims 19 and 33, Zhang discloses one or more capacitors configured to be charged in response to detecting the tachyarrhythmia and discharged to deliver an electrical therapy to treat the tachyarrhythmia (see par. 52).
Regarding Claims 20 and 34, wherein the processor is configured to, during the second analysis of each of the plurality of R-waves within a respective analysis window: 

classify the respective R-wave sense event as a non-match beat when the respective comparison does not meet a match criteria (see par. 160); and
classify the respective analysis window as shockable when the number of R-wave sense events classified as non-match beats is greater than a threshold (see par. 162).
Regarding Claim 22, Zhang discloses wherein the processor is configured to determine whether the respective segment of the cardiac signal in the analysis window is noisy during the first analysis and classify the respective segment as shockable or not shockable based on at least the determination (see par. 153).
Regarding Claims 24 and 35, Zhang discloses wherein the processor is configured to determine a plurality of R-R intervals between consecutive R-wave sense events during the first analysis of the respective segment of the first cardiac signal, determine whether the plurality of determined R-R intervals are stable, analyze a first set of morphology parameters across the entire analysis window when the R-R intervals are determined to be stable, and analyze a second set of morphology parameters across the entire analysis window when the R-R intervals are determined to be unstable (see par. 329-330).
Regarding Claims 25 and 36, Zhang discloses wherein the processor is further configured to determine a minimum R-R interval of the plurality of determined R-R intervals of the respective segment, determine a maximum R-R interval of the plurality of determined R- R intervals of the respective segment, and determine whether the 
Regarding Claim 26, Zhang discloses wherein the processor is configured to determine the plurality of determined R-R intervals are unstable when at least one of a difference between the maximum R-R interval and the minimum R-R interval is greater than a stability threshold, the minimum R-R interval is less than or equal to a minimum interval threshold or the maximum interval is greater than a maximum interval threshold (see par. 337).
Regarding Claim 27, Zhang discloses wherein the processor is configured to determine the plurality of determined R-R intervals are stable when a difference between the maximum R-R interval and the minimum R-R interval is less than or equal to the stability threshold, the minimum R-R interval is greater than the minimum interval threshold, and the maximum interval is less than or equal to the maximum interval threshold (see par. 338).
Regarding Claims 28 and 37, Zhang discloses wherein the first analysis and the second analysis occur in response to detecting short R-R intervals between consecutive R-wave sense events (see par. 32 and 50).
Regarding Claims 29 and 38, Zhang discloses wherein the cardiac signal comprises a first cardiac signal sensed on a first sensing vector formed between a first electrode and a second electrode, the device further comprising second circuitry configured to obtain a second cardiac signal sensed on a second sensing vector formed 
identify a second plurality of analysis windows, each of the second plurality of analysis windows extending the predetermined amount of time and including a respective segment of the second cardiac signal having a plurality of R-wave sense events (see par. 269 and Claim 4);
perform, for each of the second plurality of analysis windows, the first analysis of the respective segment of the second cardiac signal across the entire analysis window (see par. 270);
perform, for each of the second plurality of analysis windows, the second analysis of each individual one of the plurality of R-wave sense events of the respective segment of the second cardiac signal within the analysis window (see par. 270);
classify analysis windows of the second plurality of analysis windows as shockable when both the first analysis results in a shockable classification and the second analysis results in a shockable classification (see par. 300); and
detect the tachyarrhythmia when the threshold number of the first plurality of analysis windows are classified as shockable and a second threshold number of the second plurality of analysis windows are classified as shockable (see par. 300).
Regarding Claims 30 and 39, Zhang discloses wherein the processor is configured to determine that no tachyarrhythmia is detected either when the threshold number of the first plurality of analysis windows are not classified as shockable or the 
Regarding Claims 31 and 40, Zhang discloses wherein the first analysis of the segments of the first and second cardiac signal includes determining one or more of the segments within the first plurality of analysis windows of the first cardiac signal are noisy, the processor being further configured to:
perform one or both of the first analysis of the first cardiac signal and the second analysis of the first cardiac signal without the respective ones of the first plurality of analysis windows of the first cardiac signal determined to be noisy (see par. 153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PG Pub. 2011/0270110).
Regarding Claim 21, Zhang discloses a counter for keeping track of the number of short RRI’s out of the number of R wave sense events in the analysis window (see par. 88, 90 and 91). Zhang does not explicitly disclose the threshold is equal to 75 percent of the number of R wave sense events. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a number instead of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792                     

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792